                                                                       USDC SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                       DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                       DATE FILED: 3/18/2020
------------------------------------------------------------------X
  BENEDICT P. MORELLI and THE MORELLI :
  LAW FIRM, PLLC, f/k/a Morelli Ratner, PC                        :
                                                                  :
                                                  Plaintiffs, :          1:19-cv-10707-GHW
                              -against-                           :
                                                                  :   MEMORANDUM OPINION
  JEREMY ALTERS,                                                  :       AND ORDER
                                                                  :
                                             Defendant.           :
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:
         When Plaintiff Benedict P. Morelli and Defendant Jeremy Alters met, each believed the

other to be an incredibly successful class action lawyer. Morelli agreed to loan Alters millions of

dollars in exchange for tens of millions of dollars in fees that Alters allegedly represented to Morelli

that he was due because of his work on various class action cases. And eventually, the pair agreed to

become partners, with Alters receiving a multi-million dollar salary from Morelli, again backed by

Alters’ expected fees. The two executed three contracts that formalized this arrangement

individually and on behalf of their respective law firms. But these agreements, and Morelli’s and

Alters’ erstwhile friendship, were allegedly founded on lies. Plaintiffs allege that Alters had already

promised the fees that he was due from the class action cases to other parties, so Morelli could never

have collected what Alters promised to pay him. Thus, Plaintiffs filed this action alleging that Alters

defrauded them.

         Because a motion to dismiss for lack of subject matter jurisdiction is not a proper method to

enforce an agreement to arbitrate, Alters’ motion to dismiss for lack of subject matter jurisdiction is

DENIED. However, the Court concludes that the 2015 agreement between the parties contains a

valid agreement to arbitrate disputes between Morelli and Alters. Because Alters has not petitioned

to compel arbitration, the Court will not compel arbitration of Morelli’s claims at this time. Because
the 2018 agreement between Morelli and Alters does not contain an arbitration provision, Alters’

motion to dismiss Plaintiffs’ claim arising under that agreement is DENIED. And Alters’ motion to

dismiss based on improper venue and his motion to strike are likewise DENIED.

I. BACKGROUND

           A. Facts 1

           Morelli is the founding partner of Morelli Law. Compl. ¶ 19. In 2011, Morelli met

Defendant Jeremy Alters, who was “then a well-known South Florida class action litigator.” Id. ¶ 20.

Alters allegedly told Morelli that “he was in need of financing” because he had not yet received fees

he had earned by representing plaintiffs in certain class action cases. Id. Therefore, Alters and

Morelli agreed that Morelli would extend Alters a loan, which Alters would repay when he received

fees due him from the proceeds of certain class action settlements. Id. ¶ 21. At the same time,

Plaintiffs allege that Alters was being investigated by the Florida State Bar (“FSB”) “in connection

with Alters’ improper and unethical use of client funds in Alters’ firm’s escrow account.” Id. ¶ 22.

However, Alters did not disclose “the FSB’s investigation to Morelli while they were fashioning their

original 2011 financing deal.” Id. When Morelli learned of this investigation in 2013, Alters

allegedly “falsely assured Morelli that there was no truth to the allegations of Alters’ unethical

conduct.” Id. ¶ 24. Because Morelli believed these denials, he “paid the bills for Alters’ personal

counsel in the FSB investigation” as “Alters said he did not then have the funds to pay for those

fees.” Id.

           In 2014, Morelli and Alters decided to found a New York law firm together called Morelli

Alters Ratner LLP. Id. ¶ 25. The complaint alleges that “[t]o induce Morelli into a ‘partnership’

relationship, Alters consistently promised Morelli” both orally and in writing “that Alters had already

earned and would receive through judicially-approved settlement fees of tens of millions of dollars



1   These facts are drawn from the complaint (“Compl.”), Dkt No. 19.

                                                            2
in” class actions and other cases “and that Alters would share fifty percent of those already earned

legal fees with Morelli[.]” Id. ¶¶ 26-27. In exchange for a portion of the class action fees that Alters

allegedly represented he would soon receive, “Morelli agreed to provide Alters with a salary and to

pick up other costs and expenses to fund Alters’ practice[.]” Id. ¶ 27.

        In 2015, the FSB investigation became more widely known. Id. ¶ 28. As a result, Morelli

expressed concern to Alters that the investigation might adversely affect Morelli’s share of the class

action attorneys’ fees that Alters had promised Morrelli. Id. “Alters again falsely represented to

Morelli that there was no basis for the FSB’s investigation into Alters and that he would be cleared

of all charges.” Id. However, Morrelli Alters Ratner LLP had trouble “securing financing because

lenders regarded Alters as a significant credit risk for the repayment of loans to the New York firm.”

Id. ¶ 30. Consequently, in March 2015, Alters allegedly agreed in writing to relinquish his

partnership interest in Morelli Alters Ratner LLP and “continue working for the firm strictly as a

salaried employee[.]” Id. ¶ 31.

                1. The 2015 Agreement

        In August 2015, Alters orally “represented to Morelli that Alters had earned and was entitled

to receive at least $20 million dollars in counsel fees in multidistrict litigations of Chinese-

manufactured drywall products (the ‘Chinese Drywall Cases’) and at least another $20 million in fees

from cases against Bank of America arising from improprieties regarding its checking account

overdraft fees (the ‘Bank Overdraft Cases’)” in addition to other fees. Id. ¶¶ 32-33. The complaint

alleges that Alters told Morelli that he would pay “Morelli half of those fees as consideration for

Morelli’s agreement to” make a further loan to Alters and to “repay certain of Alters’ loan

obligations to third parties.” Id. ¶ 33.

        Allegedly based on these representations, Alters proposed that he and Morelli enter into an

agreement under which “Alters would give Morelli 50% of Alters’ net fees from those cases, which



                                                      3
Alters represented had a value to Morelli of not less than $20 million.” Id. ¶ 34. Alters told Morelli

that Morelli would receive his portion of those fees by the beginning of 2016. Id.

        In addition to these legal fees, Alters allegedly also orally represented that Alters “owned a

five percent interest in a company known as ezVerify/Validate (‘ezVerify’)” which was being sold

for $2 billion. Id. ¶ 35. Alters’ share of this sale was thus to be $100 million. Id. Alters promised

Morelli that when the sale was completed, Alters would pay Morelli “50% of his net recovery[.]” Id.

Hence, Alters allegedly promised Morelli that he would receive at least $70 million. Id. ¶ 36. The

complaint alleges that Alters also assured Morelli that Alters “had not promised or agreed to give

any portion of the expected $40 million in fees he earned from the Chinese Drywall Cases and Bank

Overdraft Cases to any other person or entity.” Id.

        Thus, in August 2015, Morrelli and Alters executed an agreement (the “2015 Agreement”).

Id. ¶¶ 38, 40; see 2015 Agreement, Ex. A to Compl., Dkt No. 19-1. Morelli executed the 2015

Agreement personally and on behalf of “Morelli Ratner, PC” and “Morelli Alters Ratner Law Firm

LLP” as to Sections I and II. Compl. ¶ 40. In the 2015 Agreement, Alters granted Morelli a fifty

percent interest in all of Alters’ class action attorneys’ fees payments due in the Chinese Drywall

Cases and Bank Overdraft Cases, fifty percent of Alters’ net recovery from the sale of his interest in

ezVerify, and his partnership interest in Morelli Alters Ratner LLP. Id. ¶ 38. In exchange, Morelli

agreed to pay Alters a bi-weekly salary for eight years which totaled $15,560,008 in the aggregate and

$4,577,820.91 for repayment of a loan Alters incurred for the firm. Id.

        Section 7 of the 2015 Agreement (“Section 7”) is a mediation and arbitration clause that

states “[t]he parties to this agreement agree to mediate any disputes with a mutually agreed upon

mediator. If mediation fails to resolve any dispute, the parties agree to arbitrate with a mutually

agreed arbitrator or arbitrators.” 2015 Agreement at 10, § VII. The complaint alleges that Alters

alone drafted the 2015 Agreement. Id. ¶ 39.



                                                    4
        Morelli signed the 2015 Agreement individually and on behalf of Morelli Ratner, PC and

Morelli Alters Ratner Law Firm LLP. 2 Individually, Morelli agreed to abide by all the terms of the

2015 Agreement, including Section 7. 2015 Agreement at 11. However, Morelli executed the 2015

Agreement on behalf of Morelli Law only as to sections 1 and 2 of the 2015 Agreement. Id.

                 2. The 2018 Agreement

        In 2018, although Morelli had still not received the funds allegedly promised to him by

Alters, Morelli and Alters jointly agreed to borrow $5 million from a lender “in order to fund

Morelli’s practice and Alters’ personal expenses.” Compl. ¶ 42. Alters identified the lending

company SCMLF LLC, which had previously loaned money to Morelli. Id. ¶ 43. However, allegedly

because of the FSB investigation into Alters, “SCMLF refused to lend any money to Alters unless

Morelli Law borrowed the money and Morelli personally guaranteed its repayment.” Id. Thus,

“Morelli agreed that Alters and Plaintiffs could take out a loan together and began negotiating the

terms with SCMLF.” Id. ¶ 44. The parties allegedly agreed that “part of the security for the

repayment of the loan would be an assignment from Alters to Morelli of the approximately $5

million loan amount which Alters would pay from Alters’ 50% retained interest in the Chinese

Drywall fees.” Id. ¶ 45. Alters again assured Morelli that this recovery was forthcoming and agreed

that the assignment agreement would include additional fees from a different “Chinese-

manufactured drywall products liability multidistrict litigation[.]” Id.

        Hence, on September 18, 2018, the parties executed another agreement (the “2018

Agreement”). Id. ¶ 51; see 2018 Agreement, Ex. B to Compl., Dkt No. 19-2. In the 2018

Agreement, Alters “agreed to assign to Morelli Law the attorney’s fees he was purportedly entitled to

receive in connection with work on the additional cases” related to Chinese-manufactured drywall

products. Compl. ¶ 46. Alters did not sign the final version of the 2018 Agreement attached to the


2The caption of this case explains that Morelli Law was formerly known as Morelli Ratner, PC. Thus, Morelli Law can
bring claims under the 2015 Agreement; neither party argues to the contrary.

                                                          5
complaint. See 2018 Agreement at 9. However, Alters allegedly signed an earlier version of the 2018

Agreement and informed Morelli and the lender’s counsel that “signature on the earlier version

applied to the final September 18, 2018 version[.]” Compl. ¶ 51. Alters allegedly knew that Morelli

Law intended to take out a loan from a subsidiary financing company of SCMLF for approximately

$5 million. Id. ¶ 47. The subsidiary allegedly required that Alters and Morelli enter into a formal

assignment agreement as collateral for the loan. Id. The complaint also alleges that Alters knew that

Morelli was to be “the primary obligor for the loan and would personally” guarantee its repayment.

Id. ¶ 48. The 2018 Agreement contains a provision entitled “[s]ubmission to [j]urisdiction,” in which

both parties “submits to the exclusive jurisdiction of the United States District Court for the

Southern District of New York and any New York State Court sitting in the Borough of Manhattan

in the City and State of New York” with respect to any legal proceedings arising out of the 2018

Agreement. 2018 Agreement at 7, § 5.5.

        During the negotiation of the 2018 Agreement, Plaintiffs allege that Alters sent Morelli and

the lender “breakdowns and spreadsheets purportedly establishing the value of his rights to various

legal fee recoveries.” Compl. ¶ 50. Alters also allegedly sent Plaintiffs a copy of a written agreement

between Alters and his co-counsel, Baron & Bud, regarding the cases that would purportedly

generate the legal fees Alters had promised to Plaintiffs (the “Co-Counsel Agreement”). Id.

Plaintiffs allege that this copy was fraudulent because it “was a ‘doctored’ version of the actual co-

counsel agreement which Alters fraudulently changed to make it appear that he had the rights to

fees, which he had repeatedly falsely represented to Morelli.” Id. After the execution of the 2018

Agreement, Alters allegedly “asked Morelli if he could ‘borrow’ approximately $1 million” of the

loan proceeds. Id. ¶ 53. Morelli assented. Id.

                3. Morelli Learns of Alters’ Alleged Fraud

        In the summer of 2019, Plaintiffs allegedly learned that Alters’ representations concerning

his entitlement to fees in the Chinese Drywall and Bank Overdraft Cases were false. Id. ¶ 54. The

                                                    6
complaint alleges that Alters never had a right to the $40 million “he claimed he had earned in legal

fees from the Chinese Drywall and Banking Overdraft cases.” Id. ¶ 55. That was because Alters had

relinquished “his rights to any fees in those cases through” the Co-Counsel Agreement. Id. Hence,

when Morelli approached Baron & Bud in September 2019 to claim the portion of Alters’ fees to

which he was purportedly entitled, he was rebuffed. Id. ¶ 58. Baron & Bud allegedly provided

Morelli with a correct copy of the Co-Counsel Agreement in which “Alters had promised his

Payment Rights to [Baron & Bud] as repayment for the principal and interest on an outstanding

loan” from that firm. Id. ¶ 59.

        Plaintiffs allege that prior to the execution of the 2018 Agreement, Alters did not disclose

that he had already pledged his right to fees from the Chinese Drywall Cases or Bank Overdraft

Cases to Baron & Bud. After Morelli attempted to collect the fees owed to him by Alters, Alters

allegedly learned that Baron & Bud had informed Morelli that the version of the Co-Counsel

Agreement provided to Morelli was a forgery. Id. ¶ 61. The complaint alleges that Alters then

attempted to invoke the mediation and arbitration clause in the 2015 Agreement. Id. Thus, “[o]n

October 14, 2019, Alters made a demand that the parties mediate” within two weeks. Id. ¶ 62.

When Morelli did not respond within the demand’s timeframe, Alters allegedly attempted to demand

that the parties enter arbitration. Id.

        B. Procedural History

        Morelli filed a “summons with notice” against Alters in New York state court on November

6, 2019. Notice of Removal, Dkt No. 2, at 4. Alters removed the action to federal court on

November 11, 2019. Notice of Removal at 1. Morelli filed a complaint on January 7, 2020. Dkt

No. 19. Plaintiffs assert three claims for relief in the complaint. First, Plaintiffs allege that Alters

fraudulently induced Morelli to enter the 2015 Agreement. Compl. ¶¶ 64-74. Second, Plaintiffs seek

a declaratory judgment that the 2015 Agreement is invalid and unenforceable. Id. ¶¶ 75-78. Finally,

Plaintiffs allege that Alters fraudulently misrepresented to Morelli that he was entitled to certain legal

                                                      7
fees and therefore induced him to enter to the 2018 Agreement. Id. ¶¶ 79-94. All three claims for

relief are on behalf of both Morelli and Morelli Law.

        Alters filed this motion to dismiss on February 5, 2020. Dkt Nos. 27-30, 39. In the motion,

Alters seeks dismissal under Federal Rule of Civil Procedure 12(b)(1) for lack of subject matter

jurisdiction and Federal Rule of Civil Procedure 12(b)(3) for improper venue. Memorandum of Law

in Support of Motion to Dismiss (“Mem.”), Dkt No. 28, at 1. Alters also asks the Court to strike

various allegations from the complaint under Federal Rule of Civil Procedure 12(f). Id. In the

alternative, the Alters asks the Court to convert the motion into a motion for summary judgment

pursuant to Rule 56. Id. Plaintiffs subsequently filed their opposition, Dkt No. 43, and Alters filed

his reply, Dkt Nos. 44-45.

II. DISCUSSION

        A. Choice of Law

        Because “[t]he threshold question of whether the parties indeed agreed to arbitrate is

determined by state contract law principles,” Nicosia v. Amazon.com, Inc., 834 F.3d 220, 229 (2d Cir.

2016) (citation omitted), the Court must first determine the relevant state law that applies to this

motion. Neither the 2015 nor the 2018 Agreements contain a choice of law provision. Morelli

argues that New York law should apply. Opposition to Motion to Dismiss (“Opp.”), Dkt No. 43 at

12 n.3. Alters argues that Florida law should apply but argues that question is immaterial because

“the law of both states are substantially similar regarding contract formation principles.” Reply

Memorandum of Law in Support of Motion to Dismiss (“Rep.”), Dkt No. 44, at 4 n.6. If “[t]he

parties’ briefs assume that New York substantive law governs the issues . . . such implied consent is,

of course, sufficient to establish the applicable choice of law.” Arch Ins. Co. v. Precision Stone, Inc., 584

F.3d 33, 39 (2d Cir. 2009) (quoting Golden Pac. Bancorp v. FDIC, 273 F.3d 509, 514 n.4 (2d Cir. 2001)

); see also Guardian Life Ins. Co. v. Gilmore, 45 F.Supp.3d 310, 323 (S.D.N.Y. 2014) (collecting cases).



                                                      8
Thus, for purposes of this motion, the Court applies New York law to the interpretation of these

agreements.

        Under New York law, the initial interpretation of a contract by the court includes “the

threshold question of whether the terms of the contract are ambiguous.” Alexander & Alexander

Servs. v. These Certain Underwriters at Lloyd’s, 136 F.3d 82, 86 (2d Cir. 1998) (citations omitted); accord,

e.g., W.W.W. Assocs. v. Giancontieri, 77 N.Y.2d 157, 162 (1990) (“Whether or not a writing is

ambiguous is a question of law to be resolved by the courts.”) (citation omitted). Contract language

is ambiguous if it is “capable of more than one meaning when viewed objectively by a reasonably

intelligent person who has examined the context of the entire integrated agreement[.]” Sayers v.

Rochester Tel. Corp. Supplemental Mgmt. Pension Plan, 7 F.3d 1091, 1095 (2d Cir. 1993) (quotation

omitted); see also Breed v. Ins. Co. of N. Am., 46 N.Y.2d 351, 355 (1978) (citation omitted) (noting that

no ambiguity exists when contract language has “a definite and precise meaning” about which “there

is no reasonable basis for a difference of opinion”). “Language whose meaning is otherwise plain

does not become ambiguous merely because the parties urge different interpretations in the

litigation.” Hunt, Ltd. v. Lifschultz Fast Freight, Inc., 889 F.2d 1274, 1277 (2d Cir. 1989).

        A court applying New York law “may neither rewrite, under the guise of interpretation, a

term of the contract when the term is clear and unambiguous, nor redraft a contract to accord with

its instinct for the dispensation of equity upon the facts of a given case.” Bank of New York Mellon v.

WMC Mortg., LLC, 12CV7096 DLC, 2015 WL 2449313, at *2 (S.D.N.Y. May 22, 2015) (quoting

Cruden v. Bank of New York, 957 F.2d 961, 976 (2d Cir. 1992)). Rather, “a written agreement that is

complete, clear and unambiguous on its face must be enforced according to the plain meaning of its

terms.” MHR Capital Partners LP v. Presstek, Inc., 12 N.Y.3d 640, 645 (2009) (quotation omitted).

        B. Claims Related to the 2015 Agreement

        Section 7 of the 2015 Agreement is an unambiguous agreement to arbitrate. However,

because Alters has not petitioned the Court to compel arbitration, the Court will not compel

                                                       9
arbitration of Morelli’s claims against Alters at this time. Furthermore, because Morelli Law did not

agree to the arbitration provision of the 2015 Agreement, it cannot be compelled to arbitrate its

claims. The complaint alleges that Plaintiffs were fraudulently induced to enter into the 2015

Agreement, see Compl. ¶¶ 64-74, and seeks a declaratory judgment that that “Plaintiffs never formed

the 2015 Agreement” and that this agreement is therefore void. Id. ¶ 78. Alters moves to dismiss

under Federal Rule of Civil Procedure 12(b)(1) for lack of subject matter jurisdiction. For the rasons

that follow, that motion is denied.

                1. Subject Matter Jurisdiction

                        a. Legal Standard

        A defendant may move to dismiss a plaintiff’s complaint for “lack of subject-matter

jurisdiction.” Fed. R. Civ. P. 12(b)(1). “In resolving a motion to dismiss under Rule 12(b)(1), the

district court must take all uncontroverted facts in the complaint . . . as true, and draw all reasonable

inferences in favor of the party asserting jurisdiction. But where jurisdictional facts are placed in

dispute, the court has the power and obligation to decide issues of fact by reference to evidence

outside the pleadings, such as affidavits. In that case, the party asserting subject matter jurisdiction

has the burden of proving by a preponderance of the evidence that it exists.” Tandon v. Captain’s

Cove Marina of Bridgeport, Inc., 752 F.3d 239, 243 (2d Cir. 2014) (internal alterations and citations

omitted); see also Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000). “Normally, motions to

dismiss for lack of jurisdiction pursuant to [Rule] 12(b)(1) must be decided before motions pursuant

to other Federal Rules of Civil Procedure are considered, since dismissal of an action for lack of

subject matter jurisdiction will render all other accompanying defenses and motions moot.” Liberty

Ridge LLC v. RealTech Sys. Corp., 173 F. Supp. 2d 129, 134 (S.D.N.Y. 2001) (internal alterations and

citation omitted); see also Burris v. Hous. & Servs. Inc., No. 17-CV-9289 (JGK), 2019 WL 1244494, at

*1 (S.D.N.Y. Mar. 18, 2019).



                                                     10
                           b. Application

         Even if valid, the arbitration clause in the 2015 Agreement does not divest the Court of

subject matter jurisdiction. In his memorandum of law, Alters argues that because “the subject

matter of the Complaint is subject to mandatory arbitration, th[e] Court should dismiss all causes of

action for lack of subject matter jurisdiction” under Rule 12(b)(1). Mem. ¶ 42. However, an

arbitration clause does not implicate the Court’s subject matter jurisdiction. See Bakoss v. Certain

Underwriters at Lloyds of London Issuing Certificate No. 0510135, 707 F.3d 140, 142 n.4 (2d Cir. 2013)

(citation omitted) (“The FAA does not independently confer subject-matter jurisdiction on the

federal courts[.]”). Rather, an agreement to arbitrate is a type of forum-selection clause. See

Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 628 (1985) (analyzing arbitration

agreement as a forum selection clause); see also Grasty v. Colo. Tech. Univ., 599 F. App’x 596, 597 (7th

Cir. 2015) (“[A]n agreement to arbitrate does not affect a district court’s subject-matter jurisdiction.

An arbitration clause is a type of forum-selection clause.”) (citation omitted).

         Because enforcement of a forum selection clause is not jurisdictional, enforcement of a

provision compelling arbitration does not implicate the Court’s subject matter jurisdiction. See

Automobile Mech. Loc. 701 Welfare and Pension Funds v. Vanguard Car Rental USA, Inc., 502 F.3d 740,

743 (7th Cir. 2007) (“Enforcement of a forum selection clause (including an arbitration clause) is not

jurisdictional[.]”); City of Benkelman v. Baseline Eng’g Corp., 867 F.3d 875, 880-81 (8th Cir. 2017)

(holding that “an arbitration agreement alone” does not “divest[] the federal courts of subject matter

jurisdiction”); cf. Palcko v. Airborne Express, Inc., 372 F.3d 588, 597 (3d Cir. 2004) (“Our prior

decisions support the traditional practice of treating a motion to compel arbitration as a motion to

dismiss for failure to state a claim upon which relief can be granted.”). 3 Hence, Alters’ motion to

dismiss under Rule 12(b)(1) is denied.


3The Court acknowledges that some courts in this district and elsewhere have held that motions to compel arbitration
are properly brought under Rule 12(b)(1). See NYP Holdings, Inc. v. Newsp. and Mail Deliverers’ Union of New York &

                                                           11
                   2. Enforcement of Arbitration Agreement

         Alters has not petitioned to compel arbitration. As discussed in further detail below, a party

may petition the court for an order compelling arbitration. See 9 U.S.C. § 4 (“A party aggrieved by

the alleged failure . . .of another to arbitrate under a written agreement for arbitration may petition any

United States district court . . . for an order directing that such arbitration proceed in the manner

provided for in such agreement[.]”) (emphasis added). However, Alters has not petitioned this

Court for an order compelling arbitration; instead, he filed a separate action to compel arbitration in

Florida state court, which Morelli subsequently removed to a Florida district court. See Alters v.

Morelli, No. 1:20-CV-20164-MGC (S.D. Fla.). Consequently, the Court will not compel the parties

to arbitrate at this time. In their briefing on this motion to dismiss, however, the parties addressed

issues related to the enforceability of the arbitration provision in the 2015 Agreement. Although the

Court need not resolve these arguments on this motion, it nonetheless analyzes the enforceability of

the arbitration provision of the 2015 Agreement to provide guidance to the parties.

                            a. Legal Standard

         Under Section 2 of the FAA, as a general matter, arbitration agreements “shall be valid,

irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the revocation

of any contract.” 9 U.S.C. § 2. The FAA also provides that parties can petition the district court for

an order compelling arbitration under 9 U.S.C. § 4. Section 4 of the FAA provides:

         A party aggrieved by the alleged failure, neglect, or refusal of another to arbitrate
         under a written agreement for arbitration may petition any United States district
         court which, save for such agreement, would have jurisdiction under title 28, in a
         civil action or in admiralty of the subject matter of a suit arising out of the

Vicinity, 01 CIV. 4451 (SAS), 2002 WL 1603145, at *1 n.2 (S.D.N.Y. July 18, 2002) (“The Union’s assertion that
arbitration is the proper forum for the Post’s claims is considered a motion under Rule 12(b)(1) that this Court lacks
subject matter jurisdiction over the action.”) (citing Brennan v. Bally Total Fitness, 198 F.Supp.2d 377, 381 (S.D.N.Y.
2002)); Gilbert v. Donahoe, 751 F.3d 303, 306 (5th Cir. 2014) (“[A] district court lacks subject matter jurisdiction over a
case and should dismiss it pursuant to Federal Rule of Civil Procedure 12(b)(1) when the parties’ dispute is subject to
binding arbitration.”). However, none of these decisions considered the argument that because the FAA does not
confer jurisdiction, a motion to dismiss based on a contractual obligation to arbitrate is not proper under Rule 12(b)(1).
Moreover, these decisions are arguably inconsistent with Supreme Court precedent and rulings of multiple circuit courts
that have examined the question. Accordingly, the Court does not find these decisions persuasive.

                                                              12
        controversy between the parties, for an order directing that such arbitration proceed
        in the manner provided for in such agreement . . . .

9 U.S.C. § 4. A party has “refused to arbitrate” within the meaning of Section 4 if it “commences

litigation or is ordered to arbitrate the dispute by the relevant arbitral authority and fails to do so.”

LAIF X SPRL v. Axtel, S.A. de C.V., 390 F.3d 194, 198 (2d Cir. 2004) (citation and brackets

omitted); see also Jacobs v. USA Track & Field, 374 F.3d 85, 89 (2d Cir. 2004) (finding no refusal to

arbitrate where respondents had not commenced litigation nor failed to comply with an order to

arbitrate).

        “The role of federal courts, in ruling on a petition to compel arbitration under the FAA, is

‘limited to determining two issues: i) whether a valid agreement or obligation to arbitrate exists, and

ii) whether one party to the agreement has failed, neglected, or refused to arbitrate.’” Isaacs v. OCE

Bus. Servs., Inc., 968 F. Supp. 2d 564, 566-67 (S.D.N.Y. 2013) (quoting Shaw Grp. Inc. v. Triplefine Int’l

Corp., 322 F.3d 115, 120 (2d Cir. 2003) (quotation omitted)). “It has long been settled that

arbitration is a matter of contract and that, therefore, a party cannot be compelled to arbitrate issues

that a party has not agreed to arbitrate.” Id. at 567 (citation omitted). If the Court determines “that

an arbitration agreement is valid and the claim before it is arbitrable, it must stay or dismiss further

judicial proceedings and order the parties to arbitrate.” Patterson v. Raymours Furniture Co., 96 F. Supp.

3d 71, 75 (S.D.N.Y. 2015) (quotation omitted).

        “The question of whether the parties have agreed to arbitrate, i.e., the ‘question of

arbitrability,’ is an issue for judicial determination unless the parties clearly and unmistakably provide

otherwise.” Nicosia, 834 F.3d at 229 (quoting Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 83

(2002)). “This principle flows inexorably from the fact that arbitration is simply a matter of contract

between the parties.” Id. (quotation and brackets omitted); see also AT&T Mobility LLC v. Concepcion,

563 U.S. 333, 339 (2011) (holding that “arbitration is a matter of contract”) (quotation omitted);

Stolt-Nielsen S.A. v. AnimalFeeds Int’l Corp., 559 U.S. 662, 682 (2010) (holding that, with respect to an


                                                      13
arbitration agreement, “as with any other contract, the parties’ intentions control”) (quotation

omitted). Hence, “[t]he threshold question of whether the parties indeed agreed to arbitrate is

determined by state contract law principles.” Nicosia, 834 F.3d at 229 (citation omitted). However,

“[t]he Supreme Court has interpreted the FAA broadly, finding a ‘liberal federal policy favoring

arbitration agreements.’” Bynum v. Maplebear Inc., 160 F. Supp. 3d 527, 533 (E.D.N.Y. 2016) (quoting

Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983)) (brackets omitted).

Furthermore, “[t]he Arbitration Act establishes that, as a matter of federal law, any doubts

concerning the scope of arbitrable issues should be resolved in favor of arbitration, whether the

problem at hand is the construction of the contract language itself or an allegation of waiver, delay,

or a like defense to arbitrability.” Moses H. Cone Mem’l Hosp., 460 U.S. at 24-25.

        “[T]he party resisting arbitration bears the burden of proving that the claims at issue are

unsuitable for arbitration.” Green Tree Fin. Corp. Alabama v. Randolph, 531 U.S. 79, 91 (2000); see also

Application of Whitehaven S.F., LLC v. Spangler, 45 F. Supp. 3d 333, 342-43 (S.D.N.Y. 2014) (“Whether

it argues that arbitration is improper because the arbitration agreement is invalid under a defense to

contract formation, or asserts that the arbitration contract does not encompass the claims at issue,

either way, the resisting party shoulders the burden of proving its defense.”) (quotation omitted).

Courts in this Circuit engage in the following inquiry:

        [F]irst, [the court] must determine whether the parties agreed to arbitrate; second, it
        must determine the scope of that agreement; third, if federal statutory claims are
        asserted, it must consider whether Congress intended those claims to be nonarbitrable;
        and fourth, if the court concludes that some, but not all, of the claims in the case are
        arbitrable, it must then decide whether to stay the balance of the proceedings pending
        arbitration.

JLM Indus., Inc. v. Stolt-Nielsen SA, 387 F.3d 163, 169 (2d Cir. 2004) (quoting Oldroyd v. Elmira Sav.

Bank, FSB, 134 F.3d 72, 75-76 (2d Cir. 1998)).




                                                     14
                         b. Application

        If Alters petitioned to compel arbitration, the Court would likely require Morelli to arbitrate

his claims under the 2015 Agreement. However, because Morelli Law did not agree to the

arbitration provision in that agreement, its claims are not subject to arbitration. Because the parties

briefed the questions of the enforceability of the arbitration provision in the 2015 Agreement in the

context of the Rule 12(b)(1) motion described above, the Court is well equipped to provide the

parties with guidance in this opinion. However, because Alters did not petition this Court to compel

arbitration, it will not compel the parties to arbitrate at this time.

                                  i. Claims Asserted by Morelli Individually

        When deciding a petition to compel arbitration, the Court must first decide whether Morelli

and Alters agreed to arbitrate. As noted above, “[t]he question of whether the parties have agreed to

arbitrate, i.e., the ‘question of arbitrability,’ is an issue for judicial determination unless the parties

clearly and unmistakably provide otherwise.” Nicosia, 834 F.3d at 229 (quoting Howsam, 537 U.S. at

83). The 2015 Agreement states that “[t]he parties to this agreement agree to mediate any disputes

with a mutually agreed upon mediator. If mediation fails to resolve any dispute, the parties agree to

arbitrate with a mutually agreed arbitrator or arbitrators.” 2015 Agreement § VII, at 10. This

provision does not clearly and unmistakably provide that the question of arbitrability is for the

arbitrator. Consequently, the Court must decide the threshold question of arbitrability under

Section 7.

        Section 7 is an unambiguous agreement to arbitrate. That section provides that the parties

must submit “any dispute” to arbitration. The broad language employed in Section 7 plainly covers

Morelli’s fraudulent inducement and declaratory judgment claims, as those causes of action arise out

of the 2015 Agreement. It is undisputed that Morelli has failed to arbitrate. Thus, Morelli would be

required to arbitrate those claims if Alters petitioned to compel arbitration.



                                                       15
        Plaintiffs’ arguments against this conclusion are unpersuasive. Plaintiffs first argue that

Section 7 cannot be enforced because it lacks material terms. “Under New York contract law, the

fundamental basis of a valid, enforceable contract is a meeting of the minds of the parties.” Schurr v.

Austin Galleries of Illinois, Inc., 719 F.2d 571, 576 (2d Cir. 1983) (citation omitted); see also Dreyfuss v.

Etelecare Glob. Sols.-U.S. Inc., 349 F. App’x 551, 555 (2d Cir. 2009) (“[U]nder New York law a party

seeking to enforce a contract must prove not only the existence of the contract, but also its terms.”)

(citation omitted).

        “The contract must satisfy the ‘doctrine of definiteness’ which ‘in short means that a court

cannot enforce a contract unless it is able to determine what in fact the parties have agreed to.’”

Alexia (“Anthony”) Daskalakis v. Forever 21, Inc., No. 15-CV-1768(RRM)(SMG), 2016 WL 4487747, at

*3 (E.D.N.Y. Aug. 25, 2016) (quoting 166 Mamaroneck Ave. Corp. v. 151 E. Post Rd. Corp., 78 N.Y.2d

88, 91 (1991)) (alterations omitted). “The law is clear that although the parties may intend to enter

into a contract, if essential terms are omitted from their agreement, or if some of the terms included

are too indefinite, no legally enforceable contract will result.” V’Soske v. Barwick, 404 F.2d 495, 500

(2d Cir. 1968) (citation omitted). “The Second Circuit has stated that under New York law, a term is

‘essential’ if it ‘seriously affects the rights and obligations of the parties.’” Daskalakis, 2016 WL

4487747, at *3 (quoting Ginsberg Mach. Co. v. J. & H. Label Processing Corp., 341 F.2d 825, 828 (2d Cir.

1965)). “Although the omission of essential terms, or inclusion of terms that are too ‘indefinite,’ will

render a contract unenforceable, ‘the terms contemplated by the agreement need not be fixed with

complete and perfect certainty for a contract to have legal efficacy.’” Id. (quoting V’Soske, 404 F.2d

at 500). “Striking down a contract as indefinite and in essence meaningless is at best a last resort.”

166 Mamaroneck Ave., 78 N.Y.2d at 91 (quotation omitted).

        Section 7 is not so indefinite that it is unenforceable. Morelli and Alters unambiguously

agreed to arbitrate: “[T]he parties agree to arbitrate with a mutually agreed arbitrator or arbitrators.”

2015 Agreement § VII, at 10. Although the parties did not agree on who would serve as an

                                                        16
arbitrator or how the parties would select an arbitrator, “the FAA provides an objective method to

fill gaps in arbitration agreements.” Wework Companies Inc. v. Zoumer, No. 16-CV-457 (PKC), 2016

WL 1337280, at *5 (S.D.N.Y. Apr. 5, 2016) (citing 9 U.S.C. § 5). 4 Hence, the lack of these terms is

not fatal to Section 7’s enforceability because the Court can appoint an arbitrator following a

demand pursuant to section 5 of the FAA.

         The lack of other terms also does not render Section 7 vulnerable to an indefiniteness

challenge. Plaintiffs point to the fact that Section 7 does not specify whether arbitration is binding

or supply many other purportedly material terms. See Opp. at 12-14. However, “Courts within this

circuit have routinely rejected the argument that the procedural rules governing arbitration”—

including “the forum, binding nature, and rules of discovery”—“constitute essential terms.” Hudson

Specialty Ins. Co. v. New Jersey Transit Corp., No. 15-CV-89 ER, 2015 WL 3542548, at *7 (S.D.N.Y.

June 5, 2015). 5 Accordingly, Section 7 does not fail for indefiniteness.

         Morelli’s next argument is that Alters failed to satisfy a condition precedent to arbitration by

failing to engage in mediation, but an arbitrator must decide this issue. Section 7 states that “[t]he



4 See 9 U.S.C. § 5 (“If in the agreement provision be made for a method of naming or appointing an arbitrator or
arbitrators or an umpire, such method shall be followed; but if no method be provided therein, or if a method be
provided and any party thereto shall fail to avail himself of such method, or if for any other reason there shall be a lapse
in the naming of an arbitrator or arbitrators or umpire, or in filling a vacancy, then upon the application of either party
to the controversy the court shall designate and appoint an arbitrator or arbitrators or umpire, as the case may require,
who shall act under the said agreement with the same force and effect as if he or they had been specifically named
therein; and unless otherwise provided in the agreement the arbitration shall be by a single arbitrator.”); see also id. § 7.
5 See id. (“Many of the missing details, such as the forum, binding nature, and rules of discovery, will necessarily be

established once the parties select an arbitrator.”); Gerena v. Neurological Surgery, P.C., No. CV154634JMAGRB, 2016 WL
3647782, at *4 n.4 (E.D.N.Y. June 9, 2016), report and recommendation adopted, No. 215CV04634JMAGRB, 2016 WL
3647866 (E.D.N.Y. July 1, 2016) (holding that “the method for selecting an arbitrator, the arbitral forum, the procedural
law to be followed, the substantive law to be applied, and the location where the arbitration should be held” were non-
essential terms) (citations omitted); Wework, 2016 WL 1337280, at *5 (“While the arbitration clause in the present case is
admittedly terse, the language indicates that the parties agreed to be bound. . . . The lack of specific terms governing the
arbitration’s procedure does not invalidate the agreement, considering that the FAA provides an objective method to fill
gaps in arbitration agreements.”) (citation omitted); Al Maya Trading Establishment v. Glob. Exp. Mktg. Co., No. 14-CV-275
(PAE), 2014 WL 3507427, at *3 n.2 (S.D.N.Y. July 15, 2014) (holding that the venue of the arbitration and arbitral body
are not essential terms); Daskalakis, 2016 WL 4487747, at *4 (rejecting the argument that an arbitration agreement failed
“under the definiteness doctrine on the grounds that the Agreement does not identify the arbitral forum or location, the
identity of or method for selecting an arbitrator, the arbitration procedures, or the choice of law”). But see Dynamic Int’l
Airways, LLC. v. Air India Ltd., No. 15-CV-7054 (PKC), 2016 WL 3748477, at *6 (S.D.N.Y. July 8, 2016) (“[T]he parties
left out at least three terms critical to any arbitration: the location, forum and rules of the arbitration.”).

                                                              17
parties to this agreement agree to mediate any disputes with a mutually agreed upon mediator” and

arbitration is to occur only “[i]f mediation fails to resolve any dispute.” 2015 Agreement § VII, at

10. Plaintiffs argue that because the parties have not engaged in mediation, there has been a failure

of a condition precedent to arbitration. Under New York law, “[a] condition precedent is ‘an act or

event, other than a lapse of time, which, unless the condition is excused, must occur before a duty to

perform a promise in the agreement arises.’” Utica Mut. Ins. Co. v. Clearwater Ins. Co., 906 F.3d 12, 22

(2d Cir. 2018) (quoting Oppenheimer & Co. v. Oppenheim, Appel, Dixon & Co., 86 N.Y.2d 685, 690

(1995)). “[T]he failure to satisfy a condition precedent ‘excuses performance by the other party

whose performance is so conditioned.’” Id. (quoting Merritt Hill Vineyards Inc. v. Windy Heights

Vineyard, Inc., 61 N.Y.2d 106, 113 (1984)).

         An arbitrator must decide whether the failure to mediate is a failure of a condition

precedent. The Supreme Court has explained that “in the absence of an agreement to the contrary,

issues of substantive arbitrability are for a court to decide and issues of procedural arbitrability, i.e.,

whether prerequisites such as time limits, notice, laches, estoppel, and other conditions precedent to

an obligation to arbitrate have been met, are for the arbitrators to decide.” Howsam, 537 U.S. at 85

(quoting Revised Uniform Arbitration Act of 2000 § 6(c), comment 2, 7 U.L.A., at 13) (emphasis

and ellipsis omitted). 6 Similarly, “the presumption is that the arbitrator should decide ‘allegations of

waiver, delay, or a like defense to arbitrability.’” Id. at 84 (quoting Moses H. Cone Mem’l Hosp., 460

U.S. at 25) (brackets omitted). The Supreme Court has further elaborated that a condition precedent

is procedural, and thus should be submitted to an arbitrator, if it concerns “when the contractual duty

to arbitrate arises, not whether there is a contractual duty to arbitrate at all.” BG Grp., PLC v. Republic

of Argentina, 572 U.S. 25, 35 (2014) (citing 13 R. Lord, Williston on Contracts § 38:7, pp. 435, 437; §


6 In Howsam, the Supreme Court did not say explicitly whether it was applying federal or state law. However, if the
Howsam court applied state law, it applied New York law. See Howsam, 537 U.S. at 87 (Thomas, J., concurring in the
judgment) (applying New York law). Hence, the Court need not interpret whether Howsam held that procedural
conditions precedent must be submitted to an arbitrator as a matter of federal or state law.

                                                            18
38:4, p. 422 (4th ed. 2013)). BG Group clarifies that what Howsam referred to as “issues of

substantive arbitrability,” Howsam, 537 U.S. at 85, refers to “questions such as ‘whether the parties

are bound by a given arbitration clause,’ or ‘whether an arbitration clause in a concededly binding

contract applies to a particular type of controversy.’” BG Grp., 572 U.S. at 34 (citing Howsam, 537

U.S. at 84; other citations omitted).

        The issue of whether the parties’ failure to mediate frustrated a condition precedent and

excuses Morelli from his duty to arbitrate is a question of procedural arbitrability and thus must be

determined by an arbitrator. The Court has already decided that Section 7 obligates the parties to

arbitrate. The issue is simply whether the parties are obligated to mediate before they proceed to

arbitration. This is a procedural question because it is not a question of whether there Morelli and

Alters are bound by a duty to arbitrate. Hence, it should be decided by an arbitrator.

        Moreover, there is a substantial question regarding whether Morelli has waived his right to

mediate before proceeding to arbitration by failing to respond to Alters’ demand to mediate. The

complaint alleges that “[o]n October 14, 2019, Alters made a demand that the parties mediate[.]”

Compl. ¶ 62. However, the complaint also alleges that in his demand, Alters proposed that the

parties mediate within two weeks. Id. Alters argues that Morelli has waived his right to demand

arbitration by failing to respond to his demand to mediate; even if it is true that mediation could not

have been completed within two weeks, Alters argues that Morelli could have proposed a different

timeline. And “[a] party to a contract cannot rely on the failure of another to perform a condition

precedent where he has frustrated or prevented the occurrence of the condition.” Utica Mutual, 906

F.3d at 23 (quoting MHR Capital Partners, 12 N.Y.3d at 646). Howsam held that waiver is a defense

that should be decided by an arbitrator. Accordingly, the failure of the parties to mediate would not

prevent the Court from sending Morelli’s claims to arbitration.

        Morelli’s final argument is that the Court must decide his fraudulent inducement claim, but

higher courts have held to the contrary. “It is well settled that a claim or defense of fraudulent

                                                    19
inducement, when it challenges generally the enforceability of a contract containing an arbitration

clause rather than specifically the arbitration clause itself, may be subject to arbitration.” ACE

Capital Re Overseas Ltd. v. Cent. United Life Ins. Co., 307 F.3d 24, 29 (2d Cir. 2002) (Sotomayor, J.)

(citing Prima Paint Corp. v. Flood & Conklin Mfg. Co., 388 U.S. 395, 403-04 (1967)); see also Buckeye

Check Cashing, Inc. v. Cardegna, 546 U.S. 440, 445 (2006) (“[A]s a matter of substantive federal

arbitration law, an arbitration provision is severable from the remainder of the contract.”). Here,

Plaintiffs do not allege that Alters fraudulently induced the arbitration agreement specifically.

Rather, they allege that the entire contract was the result of fraudulent inducement. Accordingly,

Plaintiffs’ claim of fraudulent inducement is subject to arbitration.

        Morelli fails to distinguish this binding precedent. Morelli argues that in both Prima Paint

and Buckeye, the arbitration provisions “clearly and unmistakably gave the arbitrator the power to

determine arbitrability” and thus are distinguishable from the arbitration provision in this case.

Opp. at 10-11 (emphasis omitted). But this distinction is not supported by the text of the FAA or

decisions of higher courts. Section 2 of the FAA states that “[a] written provision in . . . a contract

. . . to settle by arbitration a controversy thereafter arising out of such contract . . . or an agreement

in writing to submit to arbitration an existing controversy arising out of such a contract . . . shall be

valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the

revocation of any contract.” 9 U.S.C. § 2. This text does not support Plaintiffs’ proposed

distinction. Moreover, in Buckeye, the Supreme Court held that “unless the challenge is to the

arbitration clause itself, the issue of the contract’s validity is considered by the arbitrator in the first

instance.” Buckeye Check Cashing, 546 U.S. at 445-446. Again, there is no support for Plaintiffs’

proposed distinction in this categorical holding.

        Finally, Second Circuit precedent forecloses Plaintiffs’ proposed distinction. In ACE

Capital, the Second Circuit considered an arbitration clause that stated



                                                       20
        [a]s a condition precedent to any right of action hereunder, if any dispute shall arise
        between the parties hereto with reference to the interpretation of this Agreement or
        their rights with respect to any transaction involved, whether such dispute arises
        before or after termination of this Agreement, such dispute, upon the written request
        of either party, shall be submitted to three arbitrators, one to be chosen by each
        party, and the third by the two arbitrators so chosen.

307 F.3d at 27. This arbitration clause does not provide that the question of arbitrability is for the

arbitrator. Nonetheless, the Second Circuit applied Prima Paint and held that the arbitrator should

decide the plaintiff’s claim for fraudulent inducement. Id. at 30-34. The same result is warranted

here. Accordingly, if Alters petitioned to compel arbitration, Morelli’s claims for fraudulent

inducement and declaratory judgment would be subject to arbitration based on the 2015 Agreement.

                                ii. Claims Asserted by Morelli Law

        Morelli Law cannot be compelled to submit its claims under the 2015 Agreement to

arbitration, however. Morelli Law was a signatory to the 2015 Agreement but only agreed to be

bound by sections 1 and 2 of the 2015 Agreement. 2015 Agreement at 11. The Supreme Court has

emphasized that because “arbitration is a matter of contract[,] . . . a party cannot be required to

submit to arbitration any dispute which he has not agreed so to submit.” Howsam, 537 U.S. at 83

(quotation omitted). And a court applying New York law may not “rewrite, under the guise of

interpretation, a term of the contract[.]” Bank of New York Mellon, 2015 WL 2449313, at *2

(quotation omitted). For that reason, “exceptional circumstances must apply before a court will

impose a contractual agreement to arbitrate on a non-contracting party.” Stechler v. Sidley, Austin

Brown & Wood, L.L.P., 382 F. Supp. 2d 580, 591 (S.D.N.Y. 2005) (quotation omitted).

        These exceptional circumstances do not apply to the facts of this case. The Second Circuit

has “recognized five theories for binding nonsignatories to arbitration agreements: 1) incorporation

by reference; 2) assumption; 3) agency; 4) veil-piercing/alter ego; and 5) estoppel.” Thomson-CSF,

S.A. v. Am. Arbitration Ass’n, 64 F.3d 773, 776 (2d Cir. 1995). Alters first argues that Morelli Law

assumed Morelli’s contractual obligations by making payments to Alters. Mem. ¶ 26. “[A non-


                                                    21
signing] party may be bound by an arbitration clause if its subsequent conduct indicates that it is

assuming the obligation to arbitrate.” Thomson-CSF, 64 F.3d at 777 (citations omitted). Alters points

to the complaint’s allegation that “Plaintiffs performed under the 2015 Agreement and made all

payments to Alters pursuant to the agreement totaling more than $9 million.” Compl. ¶ 69. This

conduct, as alleged, does not indicate that Morelli Law is assuming the obligation to arbitrate. Cf.

Gvozdenovic v. United Air Lines, Inc., 933 F.2d 1100, 1105 (2d Cir. 1991) (flight attendants manifested a

clear intention to arbitrate by sending a representative to act on their behalf in arbitration process).

Alters also argues that Morelli is the agent of Morelli Law, but this argument disregards corporate

formalities, an extraordinary and, in this case, unwarranted step. Cf. Thomson-CSF, 64 F.3d at 776

(refusing to bind nonsignatory parent to subsidiary’s arbitration agreement).

        Finally, Alters argues that Morelli Law is estopped from avoiding arbitration because it has

received benefits from the 2015 Agreement generally. Under the estoppel theory, a company

“knowingly exploiting an agreement with an arbitration clause can be estopped from avoiding

arbitration despite having never signed the agreement.” MAG Portfolio Consult, GMBH v. Merlin

Biomed Grp., LLC, 268 F.3d 58, 61 (2d Cir. 2001) (quotation and brackets omitted). However, “[t]he

benefits must be direct—which is to say, flowing directly from the agreement. . . . By contrast, the

benefit derived from an agreement is indirect where the nonsignatory exploits the contractual

relation of parties to an agreement, but does not exploit (and thereby assume) the agreement itself.”

Id. (citations omitted). Morelli Law has not received a direct benefit from the 2015 Agreement

within this definition. Cf. Deloitte Noraudit A/S v. Deloitte Haskins & Sells, U.S., 9 F.3d 1060, 1064 (2d

Cir. 1993) (holding that a nonsignatory who had received a copy of the agreement, raised no

objections to it and made use of that trade name pursuant to the agreement was estopped from

arguing it was not bound by the arbitration clause in the agreement). Therefore, Morelli Law is not

bound by Section 7 and can pursue claims under the 2015 Agreement in this action.



                                                     22
         Alters’ final argument that Morelli Law is not a real party in interest in this litigation is

unpersuasive. See Mem. at 9-10. Morelli Law is a signatory of the 2015 Agreement, which Plaintiffs

argue was fraudulently induced. Moreover, the complaint alleges that “Plaintiffs performed under

the 2015 Agreement and made all payments to Alters pursuant to the agreement totaling more than

$9 million.” Compl. ¶ 69. Thus, Morelli Law is plainly a real party in interest in this litigation.

Accordingly, Morelli Law cannot be obligated to arbitrate its claims against Alters. 7

         C. Fraudulent Misrepresentation Claim

         Plaintiffs’ fraudulent misrepresentation claim is not subject to arbitration. The complaint

alleges that Alters fraudulently misrepresented that he was entitled to attorneys’ fees with respect to

cases on which Alters served as co-counsel with Baron & Bud. Compl. ¶¶ 79-94. Alters argues that

these claims are subject to arbitration based on the agreement to arbitrate in the 2015 Agreement.

However, assuming the 2018 Agreement is valid, there is no basis to conclude that the parties

intended Section 7 of the 2015 Agreement to cover disputes arising under the 2018 Agreement. The

2018 Agreement contains an integration clause that precludes consideration of the 2015 Agreement

in its interpretation. 2018 Agreement at 7, § 5.6. Moreover, the 2018 Agreement states that “[e]ach

party hereby submits to the exclusive jurisdiction of the United States District Court for the

Southern District of New York and any New York State Court sitting in the Borough of Manhattan

. . . for purposes of all legal proceedings arising out of or relating to this Agreement or the

transactions contemplated hereby.” Id. at 7, § 5.5. Hence, although the 2015 Agreement says that

“any disputes” between the parties to the 2015 Agreement are subject to arbitration, this provision

does not extend to disputes arising under the 2018 Agreement.




7 The Court observes that Alters did not move to dismiss claims asserted by Morelli Law on the ground that it has not
stated a claim upon which relief can be granted. See Mem. ¶ 21 (arguing that Morelli Law “has no valid causes of action
based on the 2015 Agreement”). But Alters did not so move, see id. ¶ 1 (moving to dismiss the complaint pursuant to
Federal Rules of Civil Procedure 12(b)(1), 12(b)(3), and 12(f), but not doing so under Rule 12(b)(6)), and thus the Court
has not considered whether to dismiss Morelli Law’s claims on that basis.

                                                             23
        Alters’ argument to the contrary is unpersuasive. Alters argues that he did not execute a final

version on the 2018 Agreement, so the 2018 Agreement is not valid and binding on him. In support

of this argument, Alters relies on four declarations submitted in support of his motion to dismiss.

See Declaration of Jeremy Alters, Dkt No. 29; Declaration of David I. Rosenblatt, Dkt No. 30;

Declaration of Robert Stok, Dkt No. 39; Declaration of Jeremy Alters, Dkt No. 45.

        The Court did not consider these declarations in deciding this motion to dismiss. Alters

frames his motion as a motion to dismiss under Rule 12(b)(1). It is true that, when considering such

a motion, a “defendant is permitted to make a fact-based Rule 12(b)(1) motion, proffering evidence

beyond the Pleading.” Carter v. HealthPort Techs., LLC, 822 F.3d 47, 57 (2d Cir. 2016) (citation

omitted). However, as noted above, a motion to dismiss based on an arbitration clause is not

properly framed as a motion to dismiss under Rule 12(b)(1). Moreover, although “courts apply a

standard similar to that applicable for a motion for summary judgment” to a petition to compel

arbitration, Alters has not petitioned to compel arbitration. Nicosia, 834 F.3d at 229 (quotation

omitted). Thus, precedent regarding the Court’s ability, or duty, to look beyond the pleadings on a

Rule 12(b)(1) motion or a petition to compel arbitration is inapposite.

        The Court will not convert Alters’ motion to dismiss into a motion for summary judgment.

Alters argues that the Court should do so in his motion papers. See Mem. ¶ 1. However, there are

several reasons that considering evidence outside the pleadings is not appropriate with respect to

this motion. As an initial matter, because the Court has decided not to dismiss all of the claims in

this litigation, Alters will have an opportunity to present these arguments at the summary judgment

phase of this litigation. Thus, he will not be prejudiced by the Court’s decision not to consider the

materials outside the pleadings.

        Furthermore, likely because Alters’ framed his motion primarily as a motion to dismiss,

Plaintiffs have not presented admissible evidence in opposition to this motion. Relatedly, the parties

have not completed discovery in this case. Cf. Access 4 All, Inc. v. Trump Int’l Hotel & Tower Condo.,

                                                    24
458 F. Supp. 2d 160, 165 (S.D.N.Y. 2006) (“Normally, summary judgment is inappropriate before

the parties have had an opportunity for discovery.”) (citation omitted). The parties might exchange

materials in discovery that bear on the principal question presented in Alters’ motion—i.e., whether

Alters agreed to be bound by the 2018 Agreement. Hence, it would be premature for the Court to

decide that issue at this time, especially because Plaintiffs not presented evidence in opposition to

this motion. Cf. id. (“When only one party seeks to convert a motion to dismiss into a motion for

summary judgment prior to discovery by offering additional exhibits and affidavits outside the

pleadings, a court may simply disregard any such submissions and decide the motion to dismiss on

the merits of the pleadings alone.”) (citation omitted). 8 Accordingly, the Court has not considered

the declarations Alters submitted in support of this motion.

         Based on the facts pleaded in the complaint, the Court cannot conclude on this motion to

dismiss that Alters did not agree to be bound by the 2018 Agreement. It is true that the copy of the

2018 Agreement attached as an exhibit to the complaint contains two different signature pages, one

of which appears to be labeled as “v.2,” presumably meaning “version 2” and the other as “v.4,”

presumably meaning “version 4.” However, the complaint alleges that “[a]lthough Alters initially

signed an earlier version of the [2018 Agreement] in or about August 2018, he advised YSLF’s

counsel and Morelli that he agreed to be bound by the final version of the assignment agreement

and informed them that his signature on the earlier version applied to the final September 18, 2018



8 Furthermore, because motion is framed as a motion to dismiss, Plaintiffs may not have received adequate notice that
the Court might treat this motion as a motion for summary judgment. Cf. Metrokane, Inc. v. Wine Enthusiast, 185 F. Supp.
2d 321, 325 (S.D.N.Y. 2002) (“In general, a district court should give parties notice of its intent to convert a motion to
dismiss into a motion for summary judgment. . . . The essential inquiry is whether the opposing party should reasonably
have recognized the possibility that the motion might be converted to one for summary judgment or was taken by
surprise and deprived of a reasonable opportunity to meet facts outside the pleading.”) (quotation and brackets omitted);
see also In re G. & A. Books, Inc., 770 F.2d 288, 294-95 (2d Cir. 1985). Morelli briefed this motion as a motion to dismiss.
See Opp. at 18-19. However, as noted above, Alters’ requested in his motion papers that the Court convert this motion
into a motion for summary judgment, which might constitute adequate notice. Mem. ¶ 1. Of course, these motion
papers do not constitute notice from the Court of its intent to convert the motion into a motion for summary judgment,
but Morelli arguably could have reasonably recognized the possibility that this motion might be converted into a motion
for summary judgment. In any event, the Court need not and does not decide whether this constituted adequate notice
because the grounds noted above are sufficient reason for the Court to decline to consider matters outside the pleadings.

                                                              25
version of the 2018 Assignment Agreement.” Compl. ¶ 51. Based on this allegation, the Court

must assume, at this stage of the litigation, that Alters agreed to be bound by the 2018 Agreement.

Consequently, because Plaintiffs’ fraudulent misrepresentation claim arises under the 2018

Agreement and that agreement does not require that disputes are subject to arbitration, Alters’

motion to dismiss on this ground is denied.

        D. Motion to Dismiss Based on Improper Venue

                1. Legal Standard

        A defendant may also move to dismiss a plaintiff’s complaint because venue is improper.

Fed. R. Civ. P. 12(b)(3). “When the basis for subject matter jurisdiction is diversity of citizenship, as

it is in this case, a case may be brought in ‘a judicial district in which a substantial part of the events

or omissions giving rise to the claim occurred, or a substantial part of property that is the subject of

the action is situated.’” Morgan Stanley & Co. v. Seghers, No. 10 CIV. 5378 (DLC), 2010 WL 3952853,

at *1 (S.D.N.Y. Oct. 8, 2010) (quoting 28 U.S.C. § 1391(a)(2)).

        “The legal standard for a motion to dismiss under Rule 12(b)(3) for improper venue is the

same as for a motion to dismiss based on a lack of personal jurisdiction[.]” Id. Prior to discovery, a

plaintiff may defeat a motion to dismiss under Federal Rule of Civil Procedure 12(b)(3) “by pleading

in good faith legally sufficient allegations of” venue. Ball v. Metallurgie Hoboken-Overpelt, S.A., 902

F.2d 194, 197 (2d Cir. 1990) (citation omitted). “When there has been no hearing on the merits, ‘all

pleadings and affidavits must be construed in the light most favorable to plaintiff and all doubts

must be resolved in plaintiff’s favor.’” Clean Vehicle Sols. Am. LLC v. Carrollton Exempted Vill. Sch.

Dist. Bd. of Educ., No. 15 CV 1503 VB, 2015 WL 5459852, at *2 (S.D.N.Y. Sept. 2, 2015) (quoting

Landoil Res. Corp. v. Alexander & Alexander Servs. Inc., 918 F.2d 1039, 1043 (2d Cir. 1990)) (alterations

omitted). “If the court chooses to rely on pleadings and affidavits, the plaintiff need only make a

prima facie showing of venue.’” Morgan Stanley & Co., 2010 WL 3952853, at *1 (quoting Gulf Ins. Co.

v. Glasbrenner, 417 F.3d 353, 355 (2d Cir. 2005)). “When a defendant challenges the venue of the

                                                      26
court, the plaintiff has the burden to establish that venue is proper.” Millennium Prod. Grp., LLC. v.

World Class Freight, Inc., No. 217-CV-169(DRH)(AYS), 2018 WL 1247384, at *4 (E.D.N.Y. Mar. 9,

2018) (quotation omitted).

                 2. Application

        Plaintiffs have adequately alleged that venue is proper in this district. The complaint pleads

that a substantial part of the events giving rise to this action occurred in New York. See Compl.

¶¶ 17, 27, 33. Because the Court has chosen to rely on the pleadings, this is sufficient to make a

prima facie showing of venue. Moreover, in the 2018 Agreement, the parties expressly waived any

objection to venue in the Southern District. 2018 Agreement at 7, § 5.5. Accordingly, the Court

cannot conclude at this stage that venue is improper in this district.

        Alters’ arguments to the contrary are unpersuasive. Alters’ argument that venue is improper

is based on a forum-selection clause in a 2014 agreement between Morelli and Alters. As a

threshold matter, a forum-selection clause cannot be enforced through a Rule 12(b)(3) motion. See

Atl. Marine Constr. Co. v. U.S. Dist. Court for W. Dist. of Texas, 571 U.S. 49, 55, 59 (2013) (“Rule

12(b)(3) allow[s] dismissal only when venue is ‘wrong’ or ‘improper.’ Whether venue is ‘wrong’ or

‘improper’ depends exclusively on whether the court in which the case was brought satisfies the

requirements of federal venue laws, and those provisions say nothing about a forum-selection

clause. . . . Section 1404(a) therefore provides a mechanism for enforcement of forum-selection

clauses that point to a particular federal district.”).

        Even if Alters had brought his motion in a procedurally proper fashion, the Court would not

consider the 2014 agreement at this stage. As noted above, the Court has chosen not to consider

material outside the pleadings on this motion, so that agreement is not before the Court. But even

were that agreement before the Court, it could not form the basis of a venue challenge to claims

based on the 2015 or 2018 Agreements because those agreements do not refer to the 2014

agreement. In fact, both agreements contain integration clauses that would preclude the

                                                          27
consideration of the 2014 agreement in their interpretation. See 2015 Agreement at 10, § VII; 2018

Agreement at 7, § 5.6. Moreover, the 2018 Agreement contains a provision waiving any objection to

venue in this district, so assuming the 2018 Agreement is valid for purposes of this motion to

dismiss, Alters has waived his right to challenge venue in this district. Accordingly, Alters’ motion to

dismiss under Rule 12(b)(3) is denied.

        E. Motion to Strike

                1. Legal Standard

        Under Federal Rule of Civil Procedure 12(f), a court “may strike from a pleading an

insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ.

P. 12(f). The court may act either “on its own” or “on motion made by a party[.]” Id. “The courts

should not tamper with pleadings unless there is a strong reason for so doing. As such, motions to

strike are generally disfavored. Moreover, unless it is clear that the allegations in question can have

no possible bearing on the subject matter of the litigation, motions to strike allegations in the

pleadings should be denied.” Quanta Specialty Lines Ins. Co. v. Inv’rs Capital Corp., No. 06 CIV. 4624

(PKL), 2008 WL 1910503, at *4 (S.D.N.Y. Apr. 30, 2008) (quotations omitted). “[A] movant must

meet a high bar to prevail on” a motion to strike. Muench Photography, Inc. v. Houghton Mifflin Harcourt

Pub. Co., No. 09 CIV. 2669 LAP, 2015 WL 4757601, at *3 (S.D.N.Y. Aug. 12, 2015) (citations

omitted).

                2. Application

        Because there is not a strong reason to strike these allegations from the complaint, Alters’

motion to strike is denied. Alters argues that certain allegations regarding Alters in the complaint are

immaterial, impertinent and scandalous. Mem. ¶ 53 (citing Compl. ¶¶ 1, 2, 4). However, Alters has

not identified a strong reason to overcome the presumption that motions to strike are disfavored.

Moreover, although some allegations in the complaint portray Alters in an unflattering light, it is not

clear at this stage that these allegations can have no possible bearing on the subject matter of this

                                                    28
litigation. Accordingly, Alters has not met the high bar required on a motion to strike, and his

motion is denied.

III. CONCLUSION

       For the foregoing reasons, Alters’ motion to dismiss and to strike is DENIED. The Clerk

of Court is directed to terminate the motion pending at Dkt No. 27.

SO ORDERED.

 Dated: March 18, 2020                              _____________________________________
 New York, New York                                          GREGORY H. WOODS
                                                            United States District Judge




                                                   29
